Citation Nr: 9906320	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  97-34 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to July 
1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) Cleveland, Ohio.  
In November 1998, the veteran appeared before the undersigned 
Member of the Board and gave testimony in support of his 
claim.  


REMAND

The veteran seeks to reopen his claim of entitlement to 
service connection for a right knee disability.  He states 
that he injured his right knee in service and that the 
service medical records which indicate that he injured his 
left knee are erroneous.  He testified at his November 1998 
hearing that in January or February 1985, shortly after 
service, he was treated by a Dr. Muenster, a private 
physician located in Willoughby, for his right knee 
complaints.  The Board is of the opinion that these records, 
if located, could be helpful to the veteran's claim and that 
therefore further development is warranted in order to comply 
with VA's duty to assist.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  The United States Court of Veterans Appeals (Court) 
has held that the duty to assist includes obtaining medical 
records to which the veteran has referred or which may be 
pertinent to the issues.  Green v. Derwinski, 1 Vet.App. 121 
(1991).  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet.App. 371, 377 (1993).

The Board further notes that the Court of Appeals for the 
Federal Circuit recently overruled the Colvin test requiring 
a "reasonable possibility that the new evidence, when viewed 
in the context of all the evidence, both old and new, would 
change the outcome," deferring to the regulatory definition 
at  38 C.F.R. § 3.156.  That definition provides that "New 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  Hodge v. West,  155 F.3d 
1356 (Fed. Cir. 1998).  On Remand, the RO must apply this 
regulatory definition when readjudicating the instant appeal.

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his right knee 
disability.  With any necessary 
authorization, the RO should attempt to 
obtain and associate with the claims 
folder copies of all pertinent treatment 
reports identified by the veteran which 
are not currently of record.  Of 
particular interest are any medical 
records from Dr. Muenster to which the 
veteran referred during his personal 
hearing.  Once received, these records 
should be associated with the claims 
folder.  

2.  Thereafter, the RO should take any 
other necessary action, and readjudicate 
the issue on appeal in light of the 
additional evidence obtained.  Should new 
and material evidence be received, the 
claim should be reviewed on a de novo 
basis.  

After completion of the above-requested actions, the RO 
should review the evidence and determine whether the 
veteran's claim may be granted.  If not, the veteran and his 
representative should be provided with an appropriate 
Supplemental Statement of the Case.  After allowing the 
veteran appropriate time to respond, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to the final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  
However, the veteran is free to submit additional evidence or 
argument on remand.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).


		
	FRANK   L.   CHRISTIAN
	Acting Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


